Citation Nr: 1338707	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to an initial rating higher than 10 percent for lumbar degenerative disc disease with lumbar facet syndrome.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel










INTRODUCTION

The Veteran had active military service from February 2004 to June 2004, April 2007 to October 2007, and January 2008 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2010 and July 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in January 2011.

Documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination in June 2011, and in his Form 9 Appeal dated in June 2012, he described increased pain and functional impairments.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.  Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected lumbar degenerative disc disease with lumbar facet syndrome.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar degenerative disc disease with lumbar facet syndrome.  All relevant tests and studies should be undertaken.  The examiner should specifically note any limitation of range of motion of the back, whether the Veteran's back disability results in incapacitating episodes, and whether the Veteran has any neurological symptomatology related to his service connected back disability.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


